DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11, 13-15, 17-19, 21, 23-26 and 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 in view of Meshkati et al., US 2015/0358959. 
Claim 1, Wang discloses (fig 1A macro base station 102) a method of wireless communication performed by a control node, comprising: 
receiving a resource management indication from a network node to identify a resource utilization with communications of the network node ([0026] femto base stations 104A, 104B, 104C may send preambles via their respective air interfaces. The preambles may include timing and/or synchronization information, and/or may include an identity of the sending macro base station 102 or femto base station 104A, 104B, 104C, [0031] the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources, [0034] Based on the determined interference levels and/or identities, the femto base stations 104A, 104B may send interference reports to the macro base station 102), 
wherein the resource management indication identifies a resource conflict detected by the network node ([0034] Based on the determined interference levels and/or identities, the femto base stations 104A, 104B may send interference reports to the macro base station 102), and 
and the network node is at a lower level in a hierarchical topology (fig 1A  a femto base station 104A, 104B, 104C) than the control node (fig 1A macro base station 102, [0025] macro base station 102 may, for example, allocate spectral resources such as frequency or bandwidth to the femto base stations 104A, 104B, 104C); 
determining, based at least in part on the resource management indication, a collision management configuration for the network node ([0035] Based on determining that the femto base stations 104A, 104B exceed a threshold interference level and/or that the femto base stations 104A, 104B should send their respective preambles at different times, the macro base station 102 may send a resource allocation message 204A, 204B to each of the femto base stations 104A, 104B); and 
transmitting information associated with the collision management configuration based at least in part on the determination of the collision management configuration ([0035] Based on determining that the femto base stations 104A, 104B exceed a threshold interference level and/or that the femto base stations 104A, 104B should send their respective preambles at different times, the macro base station 102 may send a resource allocation message 204A, 204B to each of the femto base stations 104A, 104B).  
although Wang does not explicitly disclose,
wherein the control node is configured to be coupled to a core network via a backhaul link.
However, it’s known in the art that a macro base station is connected to core network in order to perform network functions and further by showing in figure 1A the macro base station connecting to gateway 114 is an indication of configured to be coupled to a core network via a backhaul link. 
Further, as Meshkati discloses wherein the control node is configured to be coupled to a core network via a backhaul link (fig 8, macro cell access node, mobile operator core network [0034] The backhaul connection can be, for example, a connection managed through the core wireless network accessible over the broadband connection at the femto node 104 and/or 106, and/or over a connection through a radio network controller (RNC) that communicates with macro node 102).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Meshkati invention to include the claimed limitation(s) so as to allow the macro base station to be deployed and connected to a backhaul core network in order to carry out network functions to facilitate communication among network devices.  
Claim 3, Wang as modified discloses the method of claim 1, wherein transmitting the information identifying the collision management configuration comprises: 
transmitting the information to at least one of: the network node (Wang [0028] The macro base station 102 may receive the interference reports from the femto base stations 104A, 104B), a parent network node of the network node, a child network node of the network node, or a neighbor network node of the network node.  
Claim 4, Wang as modified discloses the method of claim 1, wherein the resource management indication further identifies at least one of: 
a communication capability of the network node (Wang [0025] macro base station 102 may, for example, impose limits on transmission power by the femto base stations 104A, 104B, 104C, such as to prevent interference with the macro base station 102 and/or neighboring femto base stations 104A, 104B, 104C), a time interval associated with the resource conflict, or a number of resource conflicts (Wang [0025] macro base station 102 may, for example, impose limits on transmission power by the femto base stations 104A, 104B, 104C, such as to prevent interference with the macro base station 102 and/or neighboring femto base stations 104A, 104B, 104C).  
Claim 5, Wang as modified discloses the method of claim 1, further comprising: 
detecting satisfaction of a conflict criterion (Wang [0031] The femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C); and 
requesting a report identifying the resource utilization based at least in part on the detection of the satisfaction of the conflict criterion (Wang [0031] Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources, the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 6, Wang as modified discloses the method of claim 5, wherein receiving the resource management indication comprises: 
receiving the resource management indication as a response to requesting the report identifying the resource utilization (Wang [0031] the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 7, Wang as modified discloses the method of claim 1, wherein the resource management indication includes an indication of at least one of: 
a type of resource associated with the resource conflict (Chang [claim 12] that conflicts occur between the information of the physical random access channel resource and the information of the physical random access channel resource), 
an identity of a parent node of the network node, or 
a recommendation for the collision management configuration.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Chang invention to include the claimed limitation(s) so as to allow the base station to detect a conflict occurs among the channel resources in order to facilitate communication with other network devices. 
Claim 9, Wang as modified discloses the method of claim 1, further comprising: 
transmitting, to the network node, information associated with a conflict criterion (Wang [0031] femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C. Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources), and wherein receipt of the resource management indication is based at least in part on satisfaction of the conflict criterion (Wang [0031] the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 11, see claim 1 for the rejection, Wang discloses a method of wireless communication performed by a network node, comprising: 
determining a resource utilization for allocated resources; 
transmitting, to a control node, a resource management indication identifying the resource utilization, wherein the resource management indication identifies a resource conflict detected by the network node, and wherein the control node is configured to be coupled to a core network via a backhaul link and the network node is at a lower level in a hierarchical topology than the control node; and 
receiving, from the control node, information identifying a collision management configuration as a response to the resource management indication.  
Claim 13, see claim 4 for the rejection, Wang as modified discloses the method of claim 11, wherein the resource management indication further identifies at least one of: 
a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 14, Wang as modified discloses the method of claim 11, further comprising: 
receiving, from the control node, a request for a report identifying the resource utilization (Wang [0031] femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C. Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources); and 
transmitting the resource management indication as a response to the request for the report identifying the resource utilization (Wang [0031] If the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).   
Claim 15, see claim 5 for the rejection, Wang as modified discloses the method of claim 11, further comprising: 
detecting satisfaction of a conflict criterion; and 
transmitting the resource management indication based at least in part on the detection of the satisfaction of the conflict criterion.  
Claim 17, Wang as modified discloses the method of claim 15, wherein the conflict criterion is determined based at least in part on a received indication from at least one of the control node (Wang [0031] macro base station 102 may receive the resource request message from the femto base station, and may determine whether additional resources are available, such as based on determining whether increasing the duration of data transmission and/or reception for the femto base station 104A, 104B, 104C would cause interference with other femto base stations) or a parent node.  
Claim 18, Wang as modified discloses the method of claim 15, wherein the conflict criterion is determined based at least in part on a preconfigured value (Wang [0035] macro base station 102 may receive the interference reports 202A, 202B, and may determine that the femto base stations 104A, 104B exceed a threshold interference level).  
Claim 19, see claim 7 for the rejection, Wang as modified discloses the method of claim 15, wherein the resource management indication includes an indication of at least one of: a type of resource associated with the resource conflict, an identity of a parent node of the network node, or a recommendation for the collision management configuration.  
Claim 21, see claim 1 for the rejection, Wang discloses ([0066] FIG. 6 is a block diagram showing an apparatus 600, [0067] includes a femto base station) a control node for wireless communication, comprising: 
a memory (fig 6, memory); and 
one or more processors (fig 6, controller) coupled to the memory, the memory and the one or more processors configured to: 
receive a resource management indication from a network node to identify a resource utilization with communications of the network node, wherein the resource management indication identifies a resource conflict detected by the network node, and wherein the control node is configured to be coupled to a core network via a backhaul link and the network node is at a lower level in a hierarchical topology than the control node; 0097-098740194681 
determine, based at least in part on the resource management indication, a collision management configuration for the network node; and 
transmit information associated with the collision management configuration based at least in part on the determination of the collision management configuration.  
Claim 23, see claim 3 for the rejection, Wang as modified discloses the control node of claim 21, wherein the one or more processors, when transmitting the information identifying the collision management configuration, are configured to: transmit the information to at least one of: the network node, a parent network node of the network node, a child network node of the network node, or a neighbor network node of the network node.  
Claim 24, see claim 4 for the rejection, Wang as modified discloses the control node of claim 21, wherein the resource management indication further identifies at least one of: a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 25, see claim 5 for the rejection, Wang as modified discloses the control node of claim 21, wherein the one or more processors are further configured to: 
detect satisfaction of a conflict criterion; and 
request a report identifying the resource utilization based at least in part on the detection of the satisfaction of the conflict criterion.  
Claim 26, Wang discloses ([0066] FIG. 6 is a block diagram showing an apparatus 600) a network node for wireless communication, comprising: 
a memory (fig 6, memory); and 
one or more processors (fig 6, controller) coupled to the memory (fig 6, controller, memory), the memory and the one or more processors configured to: 
determine a resource utilization for allocated resources; 
transmit, to a control node, a resource management indication identifying the resource utilization, wherein the resource management indication identifies a resource conflict detected by the network node, and wherein the control node is configured to be coupled to a core network via a backhaul link and the network node is at a lower level in a hierarchical topology than the control node; and 
receive, from the control node, information identifying a collision management configuration as a response to the resource management indication.  
Claim 28, see claim 4 for the rejection, Wang as modified discloses the network node of claim 26, wherein the resource management indication further identifies at least one of: a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 29, see claim 14 for the rejection, Wang as modified discloses the network node of claim 26, wherein the one or more processors are further configured to: 
receive, from the control node, a request for a report identifying the resource utilization; and 
transmit the resource management indication as a response to the request for the report identifying the resource utilization.  
Claim 30, see claim 5 for the rejection, Wang as modified discloses the network node of claim 26, wherein the one or more processors are further configured to: 
detect satisfaction of a conflict criterion; and 0097-098743194681 
transmit the resource management indication based at least in part on the detection of the satisfaction of the conflict criterion.
Claim(s) 2, 12, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Meshkati et al., US 2015/0358959 in view of Kwon et al., US 2010/0216486.
Claim 2, Wang as modified discloses the method of claim 1, 
but Wang and Meshkati invention is silent on, 
wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
However, as Kwon discloses a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule (claim 2, at the femto base station, sending a femtocell interference free (FIF) report to the macro base station when the user equipment is disconnected from the femto base station, the FIF report containing a request for the recovery of the resources allocated to avoid interference; and at the macro base station, removing the FIC zone according to the received FIF report).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Meshkati invention with Kwon invention to include the claimed limitation(s) so as to allow the femto base station to report an interference on the allocated resources in order for the macro base station to make adjustment to resolve the interference. 
Claim 12, see claim 2 for the rejection, Wang discloses the method of claim 11, wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, 0097-098738194681 a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
Claim 22, see claim 2 for the rejection, Wang discloses the control node of claim 21, wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.   
Claim 27, see claim 2 for the rejection, Wang discloses the network node of claim 26, wherein the collision management configuration is at least one of: 0097-098742194681 a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Meshkati et al., US 2015/0358959 in view of Zhu et al., US 2019/0159277.
Claim 8, Wang discloses the method of claim 1, 
But Wang and Meshkati invention is silent on, 
wherein the resource management indication is received via at least one of a radio resource control message or an F1-AP interface message.  
However, as Zhu discloses wherein the resource management indication is received via at least one of a radio resource control message ([0034] FIG. 2 shows RRC messages over F1-AP layer with a multi-hop relay node) or an F1-AP interface message ([0034] FIG. 2 shows RRC messages over F1-AP layer with a multi-hop relay node).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Meshkati invention with Zhu invention to include the claimed limitation(s) so as to allow communication of RRC message over an interface F1-AP among the donor base station, a relay node and the UEs in order to support network resource allocation.
Claim 20, see claim 8 for the rejection, Wang discloses the method of claim 15, wherein the resource management indication is transmitted via at least one of a radio resource control message or an F1-AP interface message.  
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Meshkati et al., US 2015/0358959 in view of Kalyani et al., US 2012/0015659.
Claim 10, Wang as modified discloses the method of claim 9, 
but Wang and Meshkati invention is silent on, 
wherein the conflict criterion is associated with at least one of: a minimum time interval, or a minimum number of resource conflicts.  
However, as Kalyani discloses wherein the conflict criterion is associated with at least one of: a minimum time interval, or a minimum number of resource conflicts ([0012] dynamic resource allocation for interference management in an access link of one or more Base Stations (BS), Relay Stations (RS. Type of Allocation field, Offset in units of the minimum possible resource unit in frequency, Offset in units of the minimum possible resource unit in time).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Meshkati invention with Kalyani invention to include the claimed limitation(s) so as to allow the network to implement various factors/criteria such as minimum possible resource unit in frequency and minimum possible resource unit in time in order to manage an efficient resource allocation to minimize interference.
Claim 16, see claim 10 for the rejection, Wang as modified discloses the method of claim 15, wherein the conflict criterion is associated with at least one of: a minimum time interval, or 0097-098739194681 a minimum number of resource conflicts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647